Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 1 of 40 PagelD# 9440

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JACOB PFALLER, Administrator
of the Estate of
Danny Harold Pfaller
Plaintiff,
Vv. Civil Action No. 3:19cv728

HAROLD CLARKE,
et al.,

Defendants.
MEMORANDUM OPINION
This matter is before the Court on DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT (ECF No. 108) (the “MOTION”’) filed by Dr. Mark
Amonette (“Amonette”). For the reasons set forth below the MOTION
will be denied as to Count I and granted as to Count II.
BACKGROUND

I. Procedural Background

This case arises from the death of Danny Harold Pfaller
(“Pfaller”) of liver cancer while in the custody of the Virginia
Department of Corrections (“VDOC”). Plaintiff Jacob Pfaller
(“Plaintiff”), the Administrator of Pfaller’s estate, alleges
federal constitutional claims and state law tort claims against
various defendants in their individual capacities, including Dr.
Mark Amonette, VDOC’s Medical Director and Chief Physician.

Plaintiff brings two claims against Amonette. In Count I, Plaintiff
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 2 of 40 PagelD# 9441

claims that Amonette violated Pfaller’s Eighth Amendment right to
adequate medical care “by the deliberate enforcement of a policy
not consistent with medical standards, which, in effect, denied
[Pfaller] screening for liver cancer, treatment for liver cancer,
and treatment for Hepatitis C.”! Compl. (971 161, 163, ECF No. 1.
Specifically, Plaintiff alleges that the policy (crafted and
enforced by Amonette), instructed physicians not to: (1) “treat
patients with direct acting antiviral drugs,” id. ¥ 170; (2) “refer
patients to another physician who could prescribe direct acting
antiviral drugs,” id. @ 171; and (3) “order abdominal imaging for
patients with abnormal liver tests to screen for liver cancer,”
id. ¢ 172. Plaintiff also alleges that, “[t]o the extent that the
direct-acting antiviral treatment was not provided because of
financial considerations, such concerns are in violation of the
U.S. Constitution.” Id. 7 164. In Count II, Plaintiff claims that
Amonette failed “to provide adequate medical care in a supervisory
capacity,” repeating the allegations that Amonette deliberately
enforced a policy not consistent with medical standards and that
denial of treatment with direct-acting antiviral drugs for

financial reasons violates the constitution. Id. {1 182-84.

 

1 Under 42 U.S.C. § 1983, a plaintiff is given the right to sue in
federal court for a violation of a federal constitutional or
statutory right committed by a person acting under color of state
law. However, § 1983 is merely a procedural vehicle for suing in
federal courts. It confers no substantive rights.
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 3 of 40 PagelD# 9442

Amonette now moves for summary judgment on three bases: (1)
Plaintiff cannot establish deliberate indifference, (2) Plaintiff
cannot establish supervisory liability, and (3) Amonette is
entitled to qualified immunity.

II. Facts

In late 2014, the FDA approved the use of direct-acting
antiviral drugs (“DAAs”) to treat Hepatitis C, a “viral infection
that can lead to liver inflammation and scarring.” Amonette Aff.
Gi 4, 7, ECF No. 110-1. DAAs have a much higher cure rate than
earlier treatments. Id. Before 2015, the American Academy for the
Study of Liver Disease (“AASLD”) recommended a “prioritization of
patients [for treatment] based on fibrosis staging and the
existence of certain co-morbidities.”? Id. 7 8.

In 2015, the AASLD removed the prioritization criteria and
recommended “treatment for all HCV-infected persons, except those
with limited life expectancy (less than 12 months) due to non-
liver-related comorbid conditions.” Def.’s Mem. Supp. Ex. 2, at 2,
ECF No. 110-2. Nevertheless, the AASLD’s guidance acknowledged the
need for prioritization where resources limit the ability to treat

all patients immediately:

 

2 Fibrosis (i.e., scarring) is measured on a scale from FO (no
scarring) to Stage F4 (cirrhosis). Amonette Aff. 4 5, ECF No. 110-
1. In between, “Stage Fl is considered early scarring, Stage F2 is
considered scarring of particular part of the liver, and Stage 3
is advanced scarring.” Id.
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 4 of 40 PagelD# 9443

Although treatment is best administered early
in the course of the disease before fibrosis
progression and the development of
complications, the most immediate benefits of
treatment will be realized by populations at
highest risk for liver-related complications.
Thus, where resources limit the ability to
treat all infected patients immediately as
recommended, it is most appropriate to treat
first those at greatest risk of disease
complications and those at risk for
transmitting [Hepatitis C] or in whom
treatment may reduce transmission risk. Where
such limitations exist, prioritization of
immediate treatment for those listed in Tables
3 and 4 is recommended, including patients
with progressive liver disease (Metavir stage
F3 or F4), transplant recipients, or those
with severe extrahepatic manifestations.

Id. The federal Bureau of Prisons also adopted a prioritization
strategy in 2016. See generally Def.’s Mem. Supp. Ex. 5, at 30-
32, ECF No. 110-5. Both Dr. Travis Schamber, Plaintiff’s medical
expert witness, and Dr. Chad Zawitz, Amonette’s medical expert
witness, agree that prioritization is appropriate when resources
are limited. See Schamber Dep. 50:17-19, 51:9-15, ECF No. 110-3;
Zawitz Dep. 32:2-19, ECF No. 110-13.

After DAAs were approved, VDOC developed interim Hepatitis C
treatment guidelines.3? Amonette Aff. 7 9, ECF No. 110-1. At this
time, and at all relevant times, Dr. Mark Amonette was the VDOC’s

Medical Director and Chief Physician. Id. { 2. These interim

 

3 Collectively, the relevant VDOC hepatitis C treatment guidelines
will be referred to as the “VDOC Guidelines.”
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 5 of 40 PagelD# 9444

guidelines were in effect from February 9, 2015 to June 8, 2015.
See generally Def.’s Mem. Supp. Ex. 6, at 1-16, ECF No. 110-6
(“VDOC Guidelines”). Under these guidelines, inmates with an APRI
score of 1.0 or higher would be approved for treatment.’ Id. at 2.
Inmates with an APRI score between 0.7 and 1.0 would be approved
for treatment “if there are other findings to suggest advanced
liver disease such as low albumin or platelets, or elevated
bilirubin or INR.” Id.

These interim guidelines were revised by Amonette in
collaboration with Dr. Richard Sterling, Chief of Hepatology at
Virginia Commonwealth University (“VCU"%) Health System. Amonette
Aff. @ 9, ECF No. 110-1. “Dr. Sterling is a nationally recognized
expert in Hepatitis C” and a member of the AASLD since 1991 or
1992. Id.; Sterling Dep. 42:8-18, Feb. 8, 2019, ECF No. 110-7.
vboc issued revised guidelines in June 2015. See generally VDOC
Guidelines at 32-48, ECF No. 110-6. The following month, the
hepatology group at VCU Medical Center began to provide treatment
to VDOC inmates through the VCU Hepatitis C Telemedicine Clinic
(“VCU Telemedicine Clinic”). Amonette Aff. TJ 10, 12, ECF No. 110-

1.

 

4 APRI stands for AST to Platelet Ratio Index and is a biochemical
test. Sterling Dep. 19:14-16, Feb. 8, 2019, ECF No. 110-7.
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 6 of 40 PagelD# 9445

The revised guidelines provided criteria, based on inmates’
APRI and FIB-4 scores,°® that sorted inmates with Hepatitis C into
three groups. Id. § 11. This sorting based on APRI and FIB-4 scores
was “designed to immediately refer for evaluation those with F3
and F4 scarring.” Id.

Under the revised guidelines: (1) an inmate with an APRI score
greater than 1.5 and a FIB-4 score greater than 3.25 would be
“automatically referred to VCU for evaluation without any
additional testing”; (2) an inmate with an APRI score between 0.5
and 1.5 or a FIB-4 score between 1.45 and 3.25 would receive
“additional testing to determine whether [he or she] should be
referred for evaluation”; and (3) an inmate with an APRI score of
less than .5 and a FIB-4 score of less than 1.45 would be monitored,
i.e., “receive periodic laboratory blood testing and chronic care
appointments with a medical provider.” Id. The APRI and FIB-4
thresholds for referral for treatment or testing are listed under
the heading “Inclusion Criteria for consideration of treatment.”
VDOC Guidelines at 19, ECF No. 110-6. The APRI and FIB-4 thresholds
for monitoring are listed under the heading “Exclusion criteria.”

Id. at 21-22.

 

5 “FTB-4 . . . iS a non-invasive assessment of liver disease based
on routine laboratory studies.” Sterling Dep. 19:18-20, Feb. 8,
2019, ECF No. 110-7.
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 7 of 40 PagelD# 9446

In addition, inmates who did not meet the inclusion criteria
could nevertheless be referred to the VCU Telemedicine Clinic “if
there are other findings suggestive of advanced liver disease such
as low albumin or Platelets, or elevated bilirubin or INR, or if
there are extra-hepatic conditions that warrant treatment, such as
symptomatic cryoglobulins, debilitating fatigue.” Id. at 20.
Although other aspects of the VDOC Guidelines were revised between
June 2015 and May 2018,® these inclusion and exclusion criteria
did not change during this time period. See Def.’s Mem. Supp. 7 14
n.3, ECF No. 110; VDOC Guidelines at 19-22, 33-34, 50-52, 69-72,
96-97, 114-116, ECF No 110-6. And those criteria are the relevant
provisions of the VDOC Guidelines for the purpose of this case.

If a VDOC physician believed an inmate should be referred to
VCU, the physician “would forward their medical information,
including the results of the recent laboratory resting, to
[Amonette].” Amonette Aff. © 12, ECF No. 110-1. If Amonette
determined that the inmate’s lab results met the criteria in the

VDOC Guidelines for referral, he would approve the referral. Id.

 

6 VDOC issued revised versions of the guidelines effective: (1)
September 23, 2015 - October 13, 2015, (2) October 13, 2015 - June
2016, (3) June 2016 - June 2017, and (4) June 2017 - May 2018. See
generally VDOC Guidelines, ECF No, 110-6. These inclusion criteria
are also the same in the July 2018 - January 2019 guidelines, to
the extent those are material (Pfaller was referred for further
testing based on his APRI and FIB-4 scores in May 2018), although
the “inclusion” and “exclusion” language was removed. See id. at
84-85.
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 8 of 40 PagelD# 9447

Amonette testified that he did not generally expect a VDOC
physician to refer for treatment inmates who did not meet the VDOC
Guidelines criteria nor would he have approved such a referral.
Amonette Dep. 55:12-56:12, 57:5-8, ECF No. 128-5. If Amonette
approved a referral, the inmate would be seen through VCU’s
Telemedicine Clinic. Amonette Aff. @ 12, ECF No. 110-1. VCU
independently determined whether there was a medical reason not to
treat the inmate. Id. 47 12-13. If no such reason existed, VCU
would provide the DAA medication through its pharmacy. Id. 7 12.

Amonette’s expert, Dr. Angel Alsina, interprets the VDOC
Guidelines as prioritizing VDOC inmates for DAA treatment. Alsina
Rep. at 18, ECF No. 128-3. Schamber, after reviewing one of the
VDOC guidelines in place in 2015, interprets those guidelines as
excluding some inmates from DAA treatment. Schamber Dep. 144:19-
22, 254:4-15, ECF No. 128-1.

Amonette asserts that “VDOC has placed no restraints on the
provision of healthcare required for the offender population. Cost
is not a factor in determining how many inmates will be treated
for Hepatitis C in a fiscal year. VDOC does not make decisions not
to treat offenders based on finances.” Amonette Aff. FT 20, ECF No.
110-1. It is undisputed that VDOC has never had a budget for
spending on any type of medication, id. 97 19; if the General

Assembly does not allocate VDOC sufficient funds for healthcare
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 9 of 40 PagelD# 9448

costs, VDOC will pull money for healthcare costs from elsewhere in
its budget, Fuller Dep. 23:10-14, 24:7-9, ECF No. 110-8.
In other words, neither Amonette nor the General Assembly has

set limits on the financial resources available to treat inmates

 

with Hepatitis Cc. Thus, in this case, the asserted resource
limitation constraining VDOC’s ability to treat all infected

inmates with DAAs is the provider resource.

 

Between 2015 and 2018, the timeframe at issue here, the VCU
Telemedicine Clinic was the only provider resource on which VDOC
relied for treating inmates with Hepatitis C.’? Amonette Dep. 42:18-
22, ECF No. 110-9. VDOC used the VCU Telemedicine Clinic because,
in Amonette’s view, it is not “clinically appropriate to have VDOC
medical providers ‘in the field’ prescribe direct-acting
antivirals without specialty input.” Id. 9 15; see also Sterling
Dep. 44:2-7, Feb. 8, 2019, ECF No. 110-7 (opining that primary
care physicians refer patients to specialists for DAA treatment).
In contrast, Schamber, a medical expert for Plaintiff, testified
that some primary physicians are comfortable treating patients
with DAAs. Schamber Dep. 85:2-21, ECF No. 138-1. And, neither

Amonette nor Sterling testified that VDOC medical providers were

 

7 Amonette’s deposition testimony is that the VCU Telemedicine
Clinic was VDOC’s only resource between 2016 and 2018. Amonette
does not assert, nor does the record reveal, that VDOC relied on
any other resource in 2015.
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 10 of 40 PagelD# 9449

incapable of prescribing or monitoring the effects of the DAA
medication.

However, because of the VCU Telemedicine Clinic’s limited
capacity, VDOC could not refer every inmate with Hepatitis C for
treatment. Amonette Aff. @& 17, ECF No. 110-1. “Based on initial
staffing levels in 2015, VCU only had the capacity to see 250
patients during that first year of the agreement.”® Id. There has
always been a waiting list for the clinic. Amonette Dep. 43:1-2,
ECF No. 128-5. Amonette never asked the VCU Telemedicine Clinic to
expand its capacity. Id. at 57:25-58:7. Amonette has testified
that “VDOC tried, unsuccessfully, to enter into arrangements with
other specialty groups, including at the University of Virginia,
so that VDOC could refer more inmates for treatment.” Amonette
Aff. 9 17, ECF No. 110-1. vbOC did not directly hire any medical
providers to provide DAA treatment to inmates until after 2018.
Amonette Dep. 42:1-22, ECF No. 128-5. Since 2018, after Pfaller’s
death, VDOC hired a pharmacist and a nurse practitioner to

facilitate treatment within VDOC. Id.

 

8 The VCU Telemedicine Clinic’s capacity expanded to approximately
624 in September 2018, after Sterling asked Amonette if he wanted
to increase the clinic’s capacity. Amonette Aff. 7 22, ECF No.
110-1; Sterling Dep. 170:23-24, 171:13-22, Apr. 11, 2018, ECF No.
128-7. In September 2018, Pfaller was diagnosed with terminal liver
cancer, and he died on October 3, 2018. Therefore, that expansion,
which was initiated by Sterling, not Amonette, made no difference
to Pfaller’s treatment.

10
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 11 of 40 PagelD# 9450

Pfaller, who had been incarcerated by VDOC since 1999 and had
been diagnosed with Hepatitis C since some time before 2012, never
met the VDOC Guidelines criteria for referral to the VCU
Telemedicine Clinic for treatment. Compl. @ 6, ECF No. 1; Mayes
Aff. G91 5, 7, ECF No. 110-12. In May 2018, Dr. Laurence Shu-Chung
Wang, Pfaller’s treating physician at VDOC, referred Pfaller for
a Fibroscan at the VCU Telemedicine Clinic because Pfaller’s APRI
and FIB-4 scores met the VDOC Guidelines criteria for referral for
additional testing. Amonette Aff. T@ 9-11, ECF No. 110-1. Amonette
“first learned of Mr. Pfaller’s medical condition when he was found
to have abnormalities and was referred directly to the vVcCU
Hepatology Clinic, leading to a hepatocellular cancer diagnosis.”
Id. @ 30. Amonette “was never asked to refer Mr. Pfaller to the
VCU Telemedicine Clinic for evaluation for treatment with DAAs.”
Id.

IIIT. Summary Judgment Standard

A district court should grant a party’s motion for summary
judgment where the moving party demonstrates that there are no
genuine issues of material fact and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is
“genuine” if a reasonable jury could return a verdict for the non-

moving party. Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d

 

562, 568 (4th Cir. 2015). A fact is “material” if, based on the

governing law, it could affect the outcome of the suit. Id. “{AI]

11
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 12 of 40 PagelD# 9451

complete failure of proof concerning an essential element of the
nonmoving party’s case renders all other facts immaterial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 

To successfully oppose a motion for summary judgment, the
nonmoving party must show that there are specific facts that create

a genuine issue for trial. See Anderson v. Liberty Lobby, Inc.,

 

477 U.S. 242, 250 (1986). And, “*‘[c]Jonclusory or speculative
allegations do not suffice’ to oppose a properly supported motion
for summary judgment, ‘nor does a mere scintilla of evidence.’”

Matherly v. Andrews, 859 F.3d 264, 280 (4th Cir. 2017) (quoting

 

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

 

2002)). Consequently, summary judgment is appropriate where “the
record taken as a whole could not lead a rational trier of fact to

find for the non-moving party.” United States v. Lee, 943 F.2d

 

366, 368 (4th Cir. 1991).

When evaluating a motion for summary judgment, the district
court must view the evidence in the light most favorable to the
non-moving party. Jacobs, 780 F.3d at 568. That includes drawing
all reasonable inferences in favor of the non-moving party.

Ballinger v. N.C. Agric. Extension Serv., 815 F.2d 1001, 1004 (4th

 

Cir. 1987). The court must also refrain from weighing the evidence
or making credibility determinations. Jacobs, 780 F.3d at 569.
“Summary judgment cannot be granted merely because the court

believes that the movant will prevail if the action is tried on

12
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 13 of 40 PagelD# 9452

the merits.” Jacobs, 780 F.3d at 568 (quoting 10A Charles Alan

Wright & Arthur R. Miller et al., Federal Practice and Procedure

 

§ 2728 (3d ed. 1998)).

DISCUSSION
Amonette moves for summary judgment on the two counts
remaining against him: Count I (direct liability for violating
Pfaller’s Eighth Amendment rights) and Count II (supervisory
liability for violations of Pfaller’s Eighth Amendment rights).
I. Count II
The Complaint frames the claim in Count II as Amonette’s
failure “to provide adequate medical care in a supervisory
capacity” and repeats the allegations from Count I that Amonette
deliberately enforced a policy not consistent with medical
standards and that denial of treatment with direct-acting
antiviral for financial reasons violates the Constitution.
Plaintiff subsequently clarified that the supervisory liability
claim “stems from ordering, ratifying, and condoning Dr. Wang's
failure to refer Mr. Pfaller to treatment by creating,
implementing, and enforcing the Hepatitis C Guidelines which
denied Mr. Pfaller treatment.” Pl.’s Answer Ct.’s Questions at 3,
ECF No. 231. Plaintiff does not allege supervisory liability in
connection with Wang’s other alleged misconduct, i.e., failing to
refer Pfaller for a Fibroscan in October 2015 and July 2017,

failing to follow up on the May 2018 order for a Fibroscan for two

13
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 14 of 40 PagelD# 9453

months, or failing to provide palliative care.® Thus, Count II
merely duplicates Count I’s claim that Amonette created and
enforced guidelines that denied Pfaller treatment for Hepatitis
Cc, 19

Nor does Count II allege the requisites of supervisory
liability claims. In Shaw v. Stroud, 13 F.3d 791 (4th Cir. 1994),
the Fourth Circuit “set forth three elements necessary to establish
supervisory liability under § 1983”:

(1) that the supervisor had actual or
constructive knowledge that his subordinate

was engaged in conduct that posed “a pervasive

and unreasonable risk” of constitutional

injury to citizens like the plaintiff; (2)

that the supervisor’s response to that

knowledge was so inadequate as to_ show
“deliberate indifference to or tacit

 

9 Plaintiff’s counsel also represented that “there is no paragraph
in the complaint that would state that Dr. Wang and Dr. Amonette
ever interacted with relation to Mr. Pfaller’s care or any
individual’s care other than through the referral process which
would just be enforcement of the policy under direct liability.”
Apr. 6, 2021 Mot. H’rg Tr. 88:3-7, ECF No. 258.

10 At the hearing on the MOTION, Plaintiff’s counsel distinguished
Count II as an “alternative argument” to Count I if the jury were
to find that Amonette was not responsible for the content of the
VDOC Guidelines. See Apr. 6, 2021 Mot. H’rg Tr. 85:24-86:20, ECF
No. 258. However, the Fourth Circuit has rejected the contention
that officials who enforce the VDOC’s Hepatitis C guidelines are
not sufficiently personally involved in inmates’ medical care to
be held directly liable for deliberate indifference. See Gordon v.
Schilling, 937 F.3d 348, 358-59, 362 (4th Cir. 2019) (holding that
both Fred Schilling, VDOC’s Health Services Director, and Amonette
were personally involved in treatment decisions related to the
plaintiff’s Hepatitis C by virtue of their positions and
enforcement of VDOC’s Hepatitis C treatment policy). Hence, at
least in this case, there is no viable supervisory liability claim.

14
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 15 of 40 PagelD# 9454

authorization of the alleged offensive
practices,” and (3) that there was an
“affirmative causal link” between the
supervisor’s inaction and the particular
constitutional injury suffered by the
plaintiff.
Id. at 799. Count II contains no such allegations.
For these reasons, Amonette’s motion for summary judgment on
Count II will be granted. |
II. Count I
As to Count I, for the reasons set forth below, a reasonable
jury could find that Amonette was deliberately indifferent to
Pfaller’s serious medical needs. Further, Amonette is not entitled
to qualified immunity because Pfaller’s right to adequate medical
care was clearly established at the time of the alleged
constitutional violation and a reasonable jury could find that
Amonette violated the right. Thus, Amonette’s motion for summary
judgment on Count I will be denied.
a. Deliberate Indifference
The Bighth Amendment prohibits the infliction of “cruel and
unusual punishments.” U.S. Const. amend. VIII. This prohibition

“encompasses ‘the treatment a prisoner receives in prison and the

conditions under which he is confined.’” Scinto v. Stansberry, 841

 

F.3d 219, 225 (4th Cir. 2016) (quoting Helling v. McKinney, 509

 

U.S. 25, 31 (1993)). The Fourth Circuit explained in Scinto v.

Stansberry, 841 F.3d 219 (4th Cir. 2016):

15
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 16 of 40 PagelD# 9455

In particular, the Eighth Amendment imposes a
duty on prison officials to “provide humane
conditions of confinement . . . [and] ensure
that inmates receive adequate food, clothing,
shelter, and medical care.” To that end, a
prison official’s “deliberate indifference to
serious medical needs of prisoners constitutes
the unnecessary and wanton infliction of pain
proscribed by the Eighth Amendment.” Prisoners
alleging that they have been subjected to
unconstitutional conditions of confinement
must satisfy the Supreme Court’s two-pronged
test set forth in Farmer v. Brennan, 511 U.S.
825 (1994).

 

Id. at 225 (citations omitted) (alterations in original) (quoting

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Estelle v. Gamble,

 

 

429 U.S. 97, 104 (1976)).

The first prong of the Farmer test is an objective one. Id.
It requires a plaintiff to prove that the alleged deprivation was
sufficiently serious, i.e., “the deprivation must be
‘extreme’ - meaning that it poses ‘a serious or significant
physical or emotional injury resulting from the challenged
conditions,’ or ‘a substantial risk of such serious harm resulting
from . . . exposure to the challenged conditions.’” Id. (quoting

De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)). Ina

 

case involving medical care, “the Farmer test requires plaintiffs
to demonstrate officials’ deliberate indifference to a ‘serious’
medical need that has either ‘been diagnosed by a physician as

mandating treatment or . . . is so obvious that even a lay person

16
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 17 of 40 PagelD# 9456

would easily recognize the necessity for a doctor’s attention.’”
Id. (quoting Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).
The second prong of the Farmer test is a subjective one. It
requires a plaintiff to show that a prison official acted with
deliberate indifference. Id. “To prove deliberate indifference,
plaintiffs must show that ‘the official kn[ew] of and disregard[ed]
an excessive risk to inmate health or safety.’” Id. (quoting
Farmer, 511 U.S. at 837). This involves “two slightly different

aspects of an official’s state of mind”: (1) “actual knowledge of

 

the risk of harm to the inmate” and (2) recognition “‘that his

 

actions were insufficient’ to mitigate the risk of harm to the

 

inmate arising from his medical needs.” Iko, 535 F.3d at 241

(quoting Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

 

Cir. 2001); Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303

 

(4th Cir. 2004)); see also Scinto, 841 F.3d at 226. Ultimately,
deliberate indifference is akin to criminal recklessness: “‘more
than mere negligence,’ but ‘less than acts or omissions [done] for
the very purpose of causing harm or with knowledge that harm will
result.’” Scinto, 841 F.3d at 224 (alteration in original) (quoting
Farmer, 511 U.S. at 835). Mere disagreement between an inmate and
a physician “over the inmate’s proper medical care” is not

deliberate indifference. Id. at 225 (quoting Wright v. Collins,

 

766 F.2d 841, 849 (4th Cir. 1985)).

17
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 18 of 40 PagelD# 9457

Amonette does not contest that Hepatitis C is an objectively
serious medical condition, satisfying the objective prong of the
Farmer test. Nor does Amonette contest that he had actual knowledge
of the substantial risks to inmates, including Pfaller, of
untreated Hepatitis C. The issue then is whether Amonette’s
promulgation and enforcement of the VDOC Guidelines for the
treatment of Hepatitis C deliberately disregarded this substantial
risk,1!

Amonette argues that no reasonable jury could conclude that
Amonette disregarded this substantial risk by “prioritizing
treatment referrals for inmates most in need in accordance with
recognized treatment guidelines.” Def.’s Mem. Supp. at 14, ECF No.
110. Plaintiff does not contend that prioritization is per se
unreasonable. Indeed, the record reflects general agreement that
prioritization can be reasonable. Most importantly, the 2015 AASLD
guidance states:

Evidence clearly supports treatment for all
HCV-infected persons, except those with

limited life expectancy (less than 12 months)
due to non-liver-related comorbid conditions.

 

11 At issue are the VDOC Guidelines issued from February 2015
through May 2018. See generally ECF No. 110-6. At one point during
the hearing, Plaintiff indicated that he was also pursuing the
argument that Amonette’s 2014 repeal of the 2004 VDOC Guidelines
was deliberately indifferent. Apr. 7, 2021 Mot. H’rg 162:17-25,
ECF No. 259. However, Plaintiff admits this was not alleged in the
Complaint, and Amonette does not address this argument in his
motion. Id. at 163:5-21. Thus, that theory is not a part of the
Plaintiff’s claim.

18
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 19 of 40 PagelD# 9458

Although treatment is best administered early
in the course of the disease before fibrosis
progression and the development of
complications, the most immediate benefits of
treatment will be realized by populations at
highest risk for liver-related complications.
Thus, where resources limit the ability to
treat all infected patients immediately as
recommended, it is most appropriate to treat
first those at greatest risk of disease
complications and those at risk for
transmitting HCV or in whom treatment may
reduce transmission risk. Where such
limitations exist, prioritization of
immediate treatment for those listed in Tables
3 and 4 is recommended, including patients
with progressive liver disease (Metavir stage
F3 or F4), transplant recipients, or those
with severe extrahepatic manifestations.

 

 

 

 

 

Def.’s Mem. Supp. Ex. 2, at 2, ECF No. 110-2 (emphasis added).

Both Schamber and Zawitz, medical experts for the Plaintiff
and Amonette respectively, agree that prioritization is
appropriate when resources are limited. See Schamber Dep. 50:17-
19, 51:9-15, ECF No. 110-3; Zawitz Dep. 32:2-19, ECF No. 110-13.
And the federal Bureau of Prisons’ Hepatitis C treatment guidelines
also reflect a prioritization strategy. See Def.’s Mem. Supp. Ex.
5, at 30-32, ECF No. 110-5. Thus, no reasonable jury could find
that Amonette was deliberately indifferent if the record
established, beyond dispute, that the VDOC Guidelines reflected a
strategy of prioritization to deal with limited resources to treat
inmates with Hepatitis C.

But the record reflects that is not the case, for two reasons.

First, a reasonable jury could find, on this record, that the VDOC

19
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 20 of 40 PagelD# 9459

Guidelines did not reflect a strategy to deal with limited
resources. Second, a reasonable jury could also find that the VDOC
Guidelines did not prioritize the inmates for treatment but rather
excluded some inmates from treatment.

i. A jury could find that the VDOC Guidelines did not reflect
a strategy to deal with VDOC’s limited resources.

Amonette asserts that VDOC puts “no restraints on the
provision of healthcare required for the offender population” but
that its limited human resources (i.e., physicians) to prescribe
and monitor treatment with DAAs required prioritization.}* Amonette
Aff. @ 20, ECF No. 110-1; Def.’s Mem. Supp. at 15, ECF No. 110.
However, on this record, Amonette has not shown that, at the
relevant times, he even knew what resources were required or that
VDOC did not have access to the resources required. Rather, the
record reflects that, for reasons not entirely clear, VDOC entered
into a single relationship with an outside provider, the VCU
Telemedicine Clinic, to treat inmates with DAAs and then accepted
that provider’s asserted limited capacity to treat VDOC inmates as

the limiting factor of VDOC’s ability to treat inmates.

 

12 Plaintiff argues that the VDOC Guidelines were motivated
predominantly by cost. Pl.’s Mem. Opp. at 20, ECF No. 128. Even
assuming, as Amonette argues, that they were not, Amonette is not
entitled to summary judgment on Plaintiff's deliberate
indifference claim.

20
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 21 of 40 PagelD# 9460

First, there is no evidence in the record that, when the
challenged policy was adopted, or at any relevant time, Amonette
knew how many VDOC inmates had Hepatitis C and thus needed
treatment with DAAs. Instead, Amonette points to an article that
Sterling presented in 2016 and published in 2018 about his
experience treating VDOC inmates, in which Sterling estimated the
number of inmates with Hepatitis C to be 5,000. Alsina Rep. at 20,
ECF No. 128-3. However, this record does not prove what year the
estimate was for, where the estimate came from, or that Amonette
was aware of the estimate. Thus, the record fails to establish
that VDOC had determined the number of inmates with Hepatitis C at
the time Amonette promulgated the VDOC Guidelines or at the time
relevant in this case. Nor does the record reflect that Amonette
knew how many inmates would fall into each of the three categories
that the VDOC Guidelines created (i.e., monitoring, referral for
testing, and referral for treatment) at that time.

Second, Amonette has failed to establish, on this record,
that VDOC’s resources were limited. There is a genuine dispute of
material fact as to whether VDOC could have used the resources it
already had, including primary care physicians, to treat inmates
with DAAs. On one hand, Amonette asserts that it is not “clinically
appropriate to have VDOC medical providers ‘in the field’ prescribe
direct-acting antivirals without specialty input.” See Amonette

Aff. 9 15, ECF No. 110-1. That appears to be Amonette’s view

21
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 22 of 40 PagelD# 9461

because he thinks that primary care physicians “commonly refer”
Hepatitis C patients to specialists for treatment “because non-
specialist physicians are not completely knowledgeable about the
applicable standards of care relating to management of those
patients.” Id. 9 16. Amonette also relies on Sterling’s testimony
that, in his experience, primary care physicians are not
knowledgeable about the types of DAAs appropriate for different
genotypes of Hepatitis C and how comorbid conditions affect which
DAAs are appropriate. Sterling Dep. 43:11-25, Feb. 8, 2019, ECF
No. 110-7. Sterling also testified that, in his experience, primary
care physicians refer patients with Hepatitis C to specialists for
treatment with DAAs. Id. at 44:2-7.
Plaintiff's medical expert, Schamber, testified that, in his
experience, “there are primary care physicians who feel
comfortable providing direct-acting antiviral care.” Schamber Dep.
85:2-4, ECF No. 138-1; see also id. at 85:13-21 (testifying that
primary care physicians need to be knowledgeable and comfortable
with prescribing DAAs but that it does not require any specific
special training). And in the event that a jury were to credit
Schamber’s testimony, Amonette points to no evidence that VDOC had
evaluated how many of its primary care physicians were able to, or
felt comfortable in, prescribing DAAs.

Nor does the record provide contemporaneous proof as to why

VDOC decided to outsource the treatment of Hepatitis C to the VCU

22
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 23 of 40 PagelD# 9462

Telemedicine Clinic.}3 But, it is undisputed that, when VDOC
decided to limit treatment of inmates to the VCU Telemedicine
Clinic, Amonette knew that the VCU Telemedicine Clinic had a
limited capacity to treat VDOC patients. See Amonette Aff. f 17,
ECF No. 110-1 (noting that the VCU Telemedicine Clinic only had
the capacity to see 250 VDOC inmates in 2015). And the record
reflects that the number of VDOC inmates referred for treatment
outstripped the clinic’s capacity: to Amonette’s knowledge,
“there’s always been some waiting list to get into the clinic.”
Amonette Dep. 43:1-2, ECF No. 128-5; see also Sterling Dep. 17:23-
25, Aug. 19, 2020, ECF No. 225-5 (testifying that “we never had an
unfilled clinic spot if we could help it”).

VDOC therefore had three options to increase the number of
inmates who could be treated with DAAs: (1) hire its own medical
providers to treat inmates with DAAs, (2) find institutions in
addition to VCU to provide treatment to VDOC inmates, or (3) ask
VCU to increase its capacity. As to the first option, the record
is devoid of evidence about whether VDOC tried to directly hire
providers to prescribe and monitor treatment with DAAs between

2015 and 2018.14 As to the second option - hiring outside providers

 

13 Amonette’s evidence is all “after the fact” explanation.

14 Plaintiff introduced evidence that since 2018, VDOC has hired a
pharmacist and a nurse practitioner to facilitate treatment within
VDOC. Amonette Dep. 42:1-22, ECF No. 128-5. Amonette’s statement
of material facts touts hiring the pharmacist, Def.’s Mem. Supp.

23
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 24 of 40 PagelD# 9463

other than VCU -  Amonette asserts that “VDOC tried,
unsuccessfully, to enter into arrangements with other specialty
groups, including at the University of Virginia, so that VDOC could
refer more inmates for treatment.” Amonette Aff. TI 17, ECF No.
110-1. However, the record does not show why UVA and VDOC did not
reach an agreement or what other specialty groups VDOC reached out
to and why no agreement was reached with those groups. Finally,
the record does not reflect that Amonette asked VCU to increase
its capacity before Pfaller’s death in 2018, although Amonette
knew that VDOC could have made such a request. See Amonette Dep.
57:25-58:7, 61:12-21, ECF No. 128-5 (testifying that he never
“personally made efforts” to ask VCU to expand its clinic capacity
but that VDOC “ha[d] the ability to” do so).

In sum, viewed in the light most favorable to Plaintiff, the
record shows that, in 2014, DAAs became available to treat a well-
known, serious medical condition, which could result in death if
not treated. Amonette knew that, in 2015, the AASLD promulgated
guidance prescribing the use of DAAs for all Hepatitis C sufferers.
Amonette also knew that there were VDOC inmates who had

Hepatitis C. However, he did not determine how many inmates had

 

G 35, ECF No. 110, and that evidence is probative to address the
notion that specialists are necessary to prescribe and monitor the
effects of DAAs.

24
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 25 of 40 PagelD# 9464

Hepatitis C and thus needed DAA treatment, much less how advanced
their disease was.

With this abundant lack of pertinent information, Amonette
determined that it was appropriate to provide VDOC’s inmates,
however many there were, however advanced their disease, with DAA
treatment by using the limited facilities at the VCU Telemedicine
Clinic. Although Amonette claims that VDOC puts “no restraints” on
the provision of healthcare to inmates, a reasonable jury could
conclude that he constructed an artificially limited resource to
provide DAA treatment that had been recommended for all Hepatitis
C-infected persons unless limited resources precluded doing so.
As noted above, in 2017, VCU, not VDOC, asked if Amonette
wanted the VCU Telemedicine Clinic resources expanded.!*5 Almost
seven months later, Amonette agreed. But the record shows no other
consideration by Amonette of expanding the one limited resource on
which he fashions his defense of acting as he did because of
limited resources.

Amonette claims to have contacted UVA and other providers to

augment the limited resource that VDOC created. But the record

 

15 In September 2017, Sterling asked Amonette if he wanted to
increase the capacity of the VCU Telemedicine Clinic, and, on April
10, 2018, Amonette told Sterling that he did. Sterling Dep. 170:23-
24, 171:13-22, Apr. 11, 2018, ECF No. 128-7. In September 2018,
the clinic’s capacity was expanded to approximately 624 inmates
per year. Amonette Aff. @ 22, ECF No. 110-1.

25
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 26 of 40 PagelD# 9465

supplies no proof why the efforts to add those providers to that

resource did not succeed. Amonette takes the view that the

treatment resource was limited to specialists. Plaintiff offers
evidence to the contrary.

On this record, a reasonable jury could conclude that limited

resources did not foreclose the adequate treatment necessitated by

the medical world and hence the Constitution.

ii. A jury could find that the VDOC Guidelines did not
prioritize inmates for treatment but rather excluded some
inmates from treatment until they got sicker.

A jury could also find that the VDOC Guidelines did not

prioritize the inmates for treatment, as Amonette argues they do,

and as is recommended by the AASLD, but rather that they excluded
some inmates from treatment until they got sicker, as Plaintiff

argues. As the Court held in Reid v. Clarke, No. 7:16cv547, 2018

WL 3626122 (W.D. Va. July 30, 2018), in commenting upon the same

policy at issue here:

There is a difference between “everyone gets

treatment but the worst get it first” and what

VDOC’s policy effectively says: “Only the

sickest get treatment, and the rest must get

sicker before we treat them.” As Amonette

rightly acknowledged at oral argument, if

Plaintiff's Hep C does not get worse (as

measured by VDOC’s testing criteria), then he

will never get treatment. Plaintiff is not on

a list of inmates needing treatment, with

worse-off inmates ahead of him. Rather, VDOC's

policy currently puts him completely off the

(hypothetical) waitlist. This is not a
semantic difference. Plaintiff is

26
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 27 of 40 PagelD# 9466

categorically excluded from treatment by
VDOC’s policy.

Id. at *4. In addition, in Gordon v. Schilling, 937 F.3d 348 (4th

 

Cir. 2019), our Court of Appeals held that “it is inconsistent
with the Eighth Amendment for a prison official to withhold
treatment from an inmate who suffers from a serious chronic disease
until the inmate’s condition significantly deteriorates.” Id. at
359. This case presents the issue of whether the VDOC Guidelines
offend the fundamental precepts set out in Reid and Gordon.

Key to the resolution of that issue are the VDOC Guidelines.
From June 2015 to May 2018, the VDOC Guidelines contained
“inclusion criteria” and “exclusion criteria” based on an inmate’s
APRI and FIB-4 scores, which are intended to indicate the
progression of liver fibrosis.!® See, e.g., VDOC Guidelines at 33-
34, ECF No. 110-6. Inmates with an APRI score between 0.5 and 1.5
or a FIB-4 score between 1.45 and 3.25 would be referred for
further testing; inmates with an APRI score above 1.5 and a FIB-4
score above 3.25 would be referred to the VCU Telemedicine Clinic
for treatment. Id. at 33. The VDOC Guidelines’ inclusion criteria

also provided that inmates who did not meet the APRI and FIB-4

 

16 The February 9, 2015 - June 8, 2015 VDOC Guidelines’ inclusion
criteria was based on an inmate’s APRI score or the presence of
“other findings to suggest advanced liver disease.” VDOC
Guidelines at 2, ECF No. 110-6. They did not include an exclusion
criterion based on APRI score. Id. at 3.

27
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 28 of 40 PagelD# 9467

score thresholds could nevertheless be referred for treatment “if
there are other findings suggestive of advanced liver disease such
as low albumin or Platelets, or elevated bilirubin or INR, or if
there are extra-hepatic conditions that warrant treatment, such as
symptomatic cryoglobulins, debilitating fatigue.” Id. Likewise,
the exclusion criteria applied only “without significant extra-
hepatic conditions associated with [Hepatitis C].” Id. at 34. Thus,
Amonette argues, the VDOC Guidelines prioritized those inmates
with “the most serious illness.” Def.’s Mem. Supp at 15, ECF No.
110.

There is a genuine dispute of material fact created by the
text of the VDOC Guidelines and the testimony of expert witnesses
as to whether the VDOC Guidelines excluded some inmates with
Hepatitis C from receiving treatment with DAAs until they got
sicker rather than simply “prioritizing treatment for referrals
from inmates most in need,” as Amonette puts it. Id. at 14. In
Alsina’s expert report, he interprets the 2015 AASLD Guidelines to
recommend “the stratification of patients” with Hepatitis C, i.e.,
“a system of which patients could be treated when these drugs
became available, based on the resources that were available, liver
disease severity, comorbid conditions (other conditions such as
diabetes, obesity), and other manifestations outside of the
liver.” Alsina Rep. at 18, ECF No. 128-3. Then, Alsina concludes

that, “[b]ased on review of the Guidelines from VDOC, one can see

28
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 29 of 40 PagelD# 9468

how patients were stratified according to severity, just like any
other center at the onset of the DAA’s era and subsequently would
have done.” Id. at 19 (emphasis added). On the other hand, Dr.
Schamber testified that he “had concerns that [the version of the
VDOC Guidelines he reviewed] was truly exclusionary in nature.”
Schamber Dep. 254:4-15, ECF No. 128-1; see also id. at 144:19-22
(“My concern is that it wasn’t a prioritization based on the
information I have but, instead, was exclusionary, that if you
didn’t hit a certain bar, you weren’t considered for treatment.’”).
Further, the Court cannot conclude on this record that the
difference between prioritizing inmates and excluding some inmates
from treatment until they get sicker is merely semantic. Plaintiff
has put forward evidence demonstrating that the VDOC Guidelines
excluded certain inmates from treatment with DAAs.

For example, Amonette testified that, in general, he would
not have expected Wang (Pfaller’s VDOC treating physician) to refer
an inmate for treatment who did not meet the VDOC Guidelines’
inclusion criteria. Amonette Dep. 55:12-56:21, ECF No. 128-5.
Amonette further testified that, “if I received a request for an
offender who did not qualify for treatment based on our guideline,
I would not have approved it.” Id. at 57:5-8. And, when Amonette
was asked why he decided not to remove the “exclusion criteria”
from the VDOC Guidelines in 2016 in light of the AASLD

recommendation that all patients with Hepatitis C be treated with

29
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 30 of 40 PagelD# 9469

DAAs, Amonette testified that he “could have changed the wording,
but it wouldn’t have changed how - how the process was working”
because VDOC still needed to prioritize treatment because of the
VCU Telemedicine Clinic’s limited capacity. Id. at 48:14-49:19.
As explained above, the record shows that the VCU Telemedicine
Clinic has always had a “waiting list” for treating VDOC inmates.
However, Amonette has presented no evidence of how the waiting
list operates, i.e., whether the waiting list further prioritizes
inmates by disease severity or whether it is first-come, first-
served. In the absence of that evidence and drawing all inferences
in favor of Plaintiff, a reasonable jury could reject Amonette’s
contention that inmates with less severe liver disease would not
have received treatment even if they had been referred and placed
on a waiting list. Based on expert testimony that the VDOC
Guidelines were exclusionary and Amonette’s testimony that he
would only refer inmates who met the VDOC Guidelines’ criteria, a
reasonable jury could conclude that the VDOC Guidelines excluded
certain inmates until they got sicker.

In perspective of all of the evidence in this record and the
actual text of the 2015 AASLD guidance and the VDOC Guidelines, a
reasonable jury readily could reject Alsina’s spin presenting the
notion that VDOC’s policy is one of stratification and
prioritization and accept Schamber’s view that the VDOC policy

actually excludes treatment until an inmate gets sicker. Whether

30
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 31 of 40 PagelD# 9470

Amonette is deliberately indifferent to a known serious condition
depends upon which view of the evidence the jury accepts. And,
where, as here, Schamber’s (and Plaintiff’s) interpretation of the
policy has secured the approval of a court (even at the Rule
12(b) (6) stage), it certainly is necessary to allow the jury to
make that call.

iii. A jury could find that implementing an exclusionary

policy not related to limited resources evinces
deliberate indifference.

Therefore, a reasonable jury could find on this record that
the VDOC Guidelines were not related to VDOC’s limited resources
and excluded certain inmates from treatment with DAAs until their
condition worsened. And promulgating such a policy, a jury could
conclude, is deliberately indifferent to the serious medical needs
of inmates with Hepatitis C, including Pfaller.

In arguing to the contrary, Plaintiff cites the Sixth
Circuit’s decision in Atkins v. Parker, 972 F.3d 734 (6th Cir.

2020), and the Eleventh Circuit’s decision in Hoffer v. Secretary,

 

Florida Department of Corrections, 973 F.3d 1263 (11th Cir. 2020).

 

Both held that state department of corrections policies that
prioritized inmates for treatment with DAAs did not evince
deliberate indifference. Neither is persuasive.

As to the two issues around which this motion turns - whether
the VDOC Guidelines were exclusionary and whether VDOC’s resources

were limited - Atkins is distinguishable. Like the VDOC Guidelines,

31
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 32 of 40 PagelD# 9471

the Tennessee Department of Corrections policy at issue in Atkins
established criteria to determine which inmates to treat with DAAs.
972 F.3d at 737. However, the policy also recognized that those
criteria could not reflect all circumstances and established “an
advisory committee of medical professionals . .. to make
individualized decisions regarding treatment for every infected
inmate, and to revise those decisions when the inmate’s condition
so warranted.” Id. at 737, 740. Further, the Sixth Circuit found
that the medical director of the Tennessee Department of
Corrections “repeatedly sought more money to buy direct-acting
antivirals for inmates with hepatitis C.” Id. Because these facts
suggest that the policy at issue was related to the Tennessee
Department of Correction’s limited resources and was not
exclusionary, Atkins is not persuasive here.

In comparison, Hoffer involved a policy more like the VDOC
Guidelines. However, the Eleventh Circuit’s reasoning in Hoffer
runs contrary to the Fourth Circuit’s decision in Gordon. In
Hoffer, the Florida Department of Corrections policy provided for
treatment of all inmates with stage F2 or higher fibrosis and
provided for monitoring of inmates with stage FO or Fl fibrosis.
973 F.3d at 1267. Inmates with stage FO or Fl fibrosis could only
receive treatment with DAAs “if they (a) have or develop an
exacerbating condition like HIV, (b) exhibit signs of rapid

fibrosis progression, or (c) advance to F2.” Id. at 1268. The

32
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 33 of 40 PagelD# 9472

Eleventh Circuit held that this policy did not evince deliberate
indifference for two reasons. Id. at 1272. First, in Hoffer, the
court found FO and Fl inmates received “some medical attention,”
i.e., monitoring of their condition, so the policy did not rise to
the level of deliberate indifference. Id. Second, the court, in
Hoffer, found that the FO and Fl inmates’ demand for treatment
amounted to a “difference in medical opinion between the prison’s
medical staff and the inmate,” which also fails to rise to the
level of deliberate indifference. Id. at 1273 (quoting Harris v.
Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991)).

In Gordon, the Fourth Circuit explicitly rejected the
argument that a demand for treatment with DAAs amounts to a
difference of medical opinion between VDOC staff and inmates and
in doing so, necessarily rejected the argument that, as long as
an inmates receives some medical attention (in the context of
Hepatitis C - monitoring), an official is not deliberately
indifferent. In Gordon, the plaintiff claimed that VDOC officials
(namely Amonette and VDOC Health Services Director Fred Schilling)
acted with deliberate indifference by excluding him from treatment
for Hepatitis C under VDOC’s 2004 Hepatitis C treatment guidelines
because of his parole eligibility and under Amonette’s 2014
suspension of the 2004 guidelines. 937 F.3d at 352, 355. The
plaintiff “was placed in the chronic care clinic and received

biannual liver function testing to monitor (rather than treat) his

33
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 34 of 40 PagelD# 9473

disease.” Id. at 352; id. 352-54 (noting that the monitoring became
less frequent over the years).

The Fourth Circuit rejected the defendants’ argument that the
plaintiff’s deliberate indifference claim was merely a
disagreement between medical personnel and an inmate over the
proper diagnosis and treatment: “[The plaintiff] does not merely
disagree with the course of treatment for his [Hepatitis C];

rather, he complains that he received no treatment at all.” Id. at

 

359 n.14. The Court of Appeals concluded that, even though VDOC
monitored the defendant’s Hepatitis C, a jury could find that both
defendants “disregarded the substantial risk of harm presented to
[the plaintiff] by his untreated [Hepatitis C]” by enforcing
policies that “prevented [the plaintiff] from receiving [Hepatitis
C] treatment.”!?7 Id. at 358-59, 361.

In this case, Amonette does not dispute that he knew that
untreated Hepatitis C posed a substantial risk of harm to inmates,
including Pfaller. Nevertheless, he instituted guidelines that a

jury could find excluded some inmates with Hepatitis C, including

 

17 For this reason, Amonette’s reliance on Hinton v. Amonette, No.
3:18cv59, 2021 WL 279238 (E.D. Va. Jan. 27, 2021), in which the
court concluded based on Hoffer that Amonette was not deliberately
indifferent because an inmate “received ongoing chronic care
monitoring and routine testing,” is also misplaced. Id. at *7.
And, importantly, Hinton involved a pro se plaintiff and a one-
Sided record, one that is not at all like the substantial one
produced in this case by the adversarial process.

 

34
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 35 of 40 PagelD# 9474

Pfaller, from treatment with DAAs until they showed signs of more
advanced liver disease without consideration of all the resources
available to VDOC. Although the VDOC Guidelines provided for
monitoring these inmates, as the Fourth Circuit taught in Gordon,
monitoring is not treatment. The treatment - the cure - for
Hepatitis C is DAAs. See Amonette Aff. 9 7, ECF No. 110-7 (noting
that DAAs, unlike earlier drugs, “have a much higher cure rate for
Hepatitis C”). This is underscored by the 2015 AASLD guidance, of
which Amonette concedes that he was aware, which clearly states
that all patients with Hepatitis C should receive treatment with
DAAs and that “treatment is best administered early in the course
of the disease before fibrosis progression and the development of
complications.” Def.’s Mem. Supp. Ex. 2, at 2, ECF No. 110-2.
Therefore, a reasonable jury could find that excluding inmates
from receiving DAAs until they got sicker evinced a disregard for
the substantial risk of harm that these inmates faced. See Gordon,
937 F.3d at 359 (“[I]t is inconsistent with the Eighth Amendment
for a prison official to withhold treatment from an inmate who
suffers from a serious, chronic disease until the inmate’s
condition significantly deteriorates.”).

b. Qualified Immunity

As the Fourth Circuit explained in Booker v. South Carolina

 

Department of Corrections, 855 F.3d 533 (4th Cir. 2017), the

qualified immunity analysis involves “a two-step inquiry, asking

35
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 36 of 40 PagelD# 9475

‘whether a constitutional violation occurred’ and ‘whether the
right violated was clearly established at the time of the

official’s conduct.’” Id. at 538 (quoting Melgar ex rel. Melgar v.

 

Green, 593 F.3d 348, 353 (4th Cir. 2010)); see also District of

 

Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (“[O]fficers are

 

entitled to qualified immunity under § 1983 unless (1) they
violated a federal statutory or constitutional right, and (2) the
unlawfulness of their conduct was ‘clearly established at the
time.’” (quoting Reichle v. Howards, 566 U.S. 657, 665 (2012))).
Either step can be addressed first. Booker, 855 F.3d at 538 (citing

Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

 

In District of Columbia v. Wesby, 138 S. Ct. 577 (2018), the

 

Supreme Court of the United States summarized the basic precepts
that govern an analysis of whether a right was clearly established
at the time it was alleged to have been violated. In particular,
the Court said:

“Clearly established” means that, at the time
of the officer’s conduct, the law was
“sufficiently clear’ that every ‘reasonable
official would understand that what he is
doing’” is unlawful. In other words, existing
law must have placed the constitutionality of
the officer’s conduct “beyond debate.” This
demanding standard protects “all but the
plainly incompetent or those who knowingly
violate the law.”

36
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 37 of 40 PagelD# 9476

Id. at 589 (citations omitted) (quoting Ashcroft v. al-Kidd, 563

 

U.S. 731, 741 (2011); Malley v. Briggs, 475 U.S. 335, 341 (1986)).
In Wesby, the Supreme Court went on to explain that:
To be clearly established, a legal principle
must have a sufficiently clear foundation in
then-existing precedent. The rule must be
“settled law,” which means it is dictated by
“controlling authority” or ‘a robust
‘consensus of cases of persuasive authority.’”
Id. at 589-90 (citations omitted) (quoting Hunter v. Bryant, 502
U.S. 224, 228 (1991) (per curiam); al-Kidd, 563 U.S. at 741-42).
And although the Supreme Court has never directly addressed what
precedent qualifies as controlling authority, see id. at 591 n.8,

the Fourth Circuit has advised:

[T]o determine whether a right was clearly
established we first look to cases from the
Supreme Court, [the Fourth Circuit], or the
highest court of the state in which the action
arose. In the absence of “directly on-point,
binding authority,” courts may also consider
whether “the right was clearly established
based on general constitutional principles or
a consensus of persuasive authority.”

Ray v. Roane, 948 F.3d 222, 229 (4th Cir. 2020) (quoting Booker,
855 F.3d at 543).

Having found that there is a genuine dispute of material fact
as to whether Amonette was deliberately indifferent, Amonette is
entitled to qualified immunity at the summary judgment stage only
if the constitutional right at issue was not clearly established

at the time of the alleged violation. See Willingham v. Crooke,

 

37
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 38 of 40 PagelD# 9477

412 F.3d 553, 559 (4th Cir. 2005) (“Thus, while the purely legal
question of whether the constitutional right at issue was clearly
established ‘is always capable of decision at the summary judgment
stage,’ a genuine question of material fact regarding ‘[w]Jhether
the conduct allegedly violative of the right actually
occurred ... must be reserved for trial.” (alteration in
original) (quoting Pritchett v. Alford, 973 F.2d 307, 313 (4th
Cir. 1992))). To determine whether the constitutional right at
issue was clearly established at the time of the alleged violation,
the constitutional right at issue must first be defined. Scinto,
841 F.3d at 235. The application of the qualified immunity doctrine
“depends substantially upon the level of generality” at which the

constitutional right at issue is defined. Anderson v. Creighton,

 

483 U.S. 635, 639 (1987). The Supreme Court has discouraged courts
from defining rights “at a high level of generality” but has also
held that the right need not be defined by “a case directly on
point.” al-Kidd, 563 U.S. at 741-42.

In this case, Amonette argues that the right at issue is the
right of inmates with Hepatitis C to receive treatment with DAAs.
However, in Scinto, which also involved a claim of deliberate
indifference to an inmate’s serious medical needs, the Fourth
Circuit rejected a similar attempt by the defendant to “define the
rights at issue in accordance with the ‘very action[s] in

question.’” 841 F.3d at 236 (alteration in original) (quoting Hope

38
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 39 of 40 PagelD# 9478

. Pelzer, 536 U.S. 730, 739 (2002)). Instead, the Fourth Circuit

Vv

held that the right at issue was “right of prisoners to receive
adequate medical care and to be free from officials’ deliberate

indifference to their known medical needs.” Id.; see also Iko, 535

 

F.3d at 243 & n.12 (holding that an inmate’s “Eight Amendment right
to adequate medical care” had been violated and that it was clearly
established). Indeed, if the right had to be defined in reference
to the particular medical condition and treatment at issue, as
Plaintiff suggests, “prison officials would be free to decline any
medical care until controlling precedent addressed the precise

infirmity.” Lovelace v. Clarke, 2:19cv75, 2019 WL 3728265, at *5

 

(E.D. Va. Aug. 7, 2019).

Thus, applying the Fourth Circuit’s decision in Scinto, the
constitutional right at issue in this case is Pfaller’s Eighth
Amendment right to receive adequate medical care and to be free
from officials’ deliberate indifference to his known medical
needs. And, as the Fourth Circuit also held in Scinto, “[a]
prisoner’s right to adequate medical care and freedom from
deliberate indifference to medical needs has been clearly
established by the Supreme Court and this Circuit since at least
1976 and, thus, was clearly established at the time of the events
in question.” 841 F.3d at 236 (citing Estelle, 429 U.S. at 104-

O05; Farmer, 511 U.S. at 832; Bowring v. Godwin, 551 F.2d 44, 47

 

(4th Cir. 1977)). Because Pfaller’s right to adequate medical care

39
Case 3:19-cv-00728-REP Document 284 Filed 04/30/21 Page 40 of 40 PagelD# 9479

is clearly established and there is a genuine dispute of material
fact as to whether Amonette was deliberately indifferent, Amonette
is not entitled to qualified immunity at the summary judgment
stage.
CONCLUSION

For the foregoing reasons, DEFENDANT'S MOTION FOR SUMMARY
JUDGMENT (ECF No. 108) will be denied as to Count I and granted as
to Count II.

It is so ORDERED.

 

/s/ ref
Robert E. Payne

Senior United States District Judge

Richmond, Virginia
Date: April 4, 2021

40
